Citation Nr: 0117134	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  94-36 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
December 1978.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision in 
which the RO denied service connection for a nervous 
disorder.  The veteran appealed and was afforded a hearing at 
the RO before a hearing officer in October 1994.  His claim 
was denied by the hearing officer in a January 1995 decision.  
The veteran had a hearing before the undersigned member of 
the Board at the RO in June 1997.  In October 1997, the case 
was remanded by the Board for evidentiary development.  The 
case has now been returned to the Board for further appellate 
consideration.

The Board notes that in correspondence of February 2000, the 
veteran raised the issue of entitlement to an increased 
(compensable) rating for his service-connected ear disorder, 
as well as entitlement to secondary service connection for 
defective hearing.  The RO has not adjudicated these issues 
in a rating decision and they are referred back to the RO for 
appropriate action.


REMAND

At the time of the October 1997 Board remand, the service 
medical records were negative for clinical documentation of a 
psychiatric disorder.  Post-service clinical records then in 
the claims folder contained diagnoses of a personality 
disorder and a psychosis.  These records dated from late 1987 
to early 1995.

Pursuant to testimony at the June 1997 Board hearing, the 
October 1997 Board remand instructed the RO to search for 
additional clinical records which might reflect treatment for 
a psychiatric disorder during service.  The RO complied with 
this request and obtained service medical records showing 
treatment for drunkenness at Fort Ord, California, in 
February 1976.  There was no indication in the additional 
service medical records obtained of treatment for a 
psychiatric disorder.

At his hearing before the undersigned member of the Board in 
June 1997, the veteran also testified that he had been 
hospitalized once at the Bronx, New York, VAMC, 3-4 times at 
the Manhattan, New York, VAMC and 7-8 times at the Brooklyn, 
New York, VAMC.  There are records in the claims folder from 
the Manhattan VAMC showing hospitalization in March 1988 and 
outpatient treatment records in July 1992.  There are records 
from the Bronx, New York, VAMC showing hospitalization in 
September and October 1987 and June 1989.

The veteran reported that he was hospitalized at the 
Brooklyn, New York, VAMC shortly after his discharge from 
service for 4-5 months in 1979 and was diagnosed with manic 
depression and schizo-multiple personality disorder.  The RO 
had previously attempted to obtain these records from the 
Brooklyn, New York, VAMC.  In a January 1995 response, the 
Brooklyn, New York, VAMC indicated that these records were 
unavailable, but did not relate whether such records ever 
existed and, if so, why they were not currently available.  
The case was remanded, in part, to obtain a response to these 
questions and undertake a sufficient search pursuant to the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Pursuant to the remand, the RO submitted requests to the 
Manhattan, New York VAMC in October 1998 and the Brooklyn, 
New York VAMC in March 1999.  As a result, additional VA 
clinical records were received dating to the fall of 1982 
reflecting inpatient and outpatient hospital care for 
encephalopathy due to trauma with seizures and headaches, 
alcoholism, a borderline personality disorder and a history 
of drug addiction.  In addition, the RO was directed to 
contact the appropriate supervisory official at the Brooklyn, 
New York VAMC and prepare a report of contact as to why 
reported records of treatment of the veteran for a 
psychiatric disorder in 1979 are unavailable, if indeed they 
ever existed.  If such records did exist and had not been 
irretrievably lost or destroyed, an exhaustive search was to 
be conducted to obtain and associate them with the claims 
folder.  See Dixon, supra.  The Brooklyn, New York VAMC did 
not address the existence or non-existence of VA clinical 
records at that facility showing treatment for a psychiatric 
disorder prior to the fall of 1982, and in particular in 
1979, and, as such, another remand is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran was seen for a VA psychiatric examination in 
August 1999.  The veteran indicated that he was currently 
participating in psychotherapy and group therapy.  He 
complained of depression and reported that he was isolated, 
easily irritated and had recently been hearing voices.  He 
described seeing things that are not there; the veteran 
indicated that he does not take medication for his condition 
because he does not like to take medication.  The veteran 
described that he first started hearing voices in 1979 after 
his discharge from service.  He was seeing things and felt 
persecuted by the government.  He believed people were 
controlling his thoughts and actions.  The veteran reported 
multiple psychiatric hospitalizations beginning in 1979.

On examination, the veteran appeared reasonably groomed and 
did not exhibit any unusual motor activity or involuntary 
movements.  He was somewhat guarded and evasive when asked 
specific questions; he was better able to respond to more 
general questions.  He was noted to be irritable and his 
affect was labile.  The veteran's speech was reported to be a 
bit rapid and pressured.  His thought processes were 
occasionally circumstantial and tangential, but he was 
generally able to respond in a relevant and coherent manner.  
He admitted to hearing voices and occasionally seeing things.  
He was alert and oriented to time and place, but had some 
trouble with the date.  The veteran exhibited difficulty with 
counting and calculations and could not do serial sevens.  He 
was noted to be very poor and concrete with proverbs.  The 
veteran's overall judgment and insight into his illness 
were reported to be in the poor to fair range.  The examiner 
noted that the veteran had a long history of psychiatric 
illness with a history undetermined and disputed, 
characterized by alcohol dependence, psychotic symptoms, mood 
symptoms, and deviant personality traits.  There veteran had 
a family history of depression, suicide and substance abuse.  
The Axis I diagnosis included rule out schizoaffective 
illness, either bipolar type or depressed type, rule out 
psychotic depression, and rule out malingering.  The Axis II 
diagnostic impression was mixed personality disorder, 
antisocial personality, borderline personality, and possibly 
paranoid personality.  The examiner concluded that the 
veteran had experienced psychotic, depressive and manic 
symptoms on at least a few occasions.  He indicated that if, 
in fact, the veteran was first hospitalized within six months 
of his discharge, there would be a chronological relationship 
between his symptoms and his military service.  If the 
veteran was not hospitalized until 1987 as indicated by the 
claims folder at the time the VA examiner reviewed it, a 
relationship between current psychiatric pathology and the 
veteran's military service would be less likely.  The Board 
again notes that the evidence now of record reveals that 
there are VA diagnoses of a personality disorder and 
encephalopathy as early as the fall of 1982.

The Board also notes that the veteran reported to the VA 
examiner in August 1999, and again in a March 2001 
correspondence to VA, that he had been in receipt of 
disability benefits from the Social Security Administration 
since 1978.  
The Court has held that in such instances, and with regard to 
the issue before the Board on appeal, the decision awarding 
disability benefits and the medical records underlying the 
award of Social Security Disability benefits must be obtained 
and reviewed by VA.  Massors v. Derwinski, 2 Vet.App. 181 
(1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In light of the recently enacted provisions of the Veterans 
Claims Assistance Act of 2000, in addition to the necessity 
of obtaining records from the Social Security Administration 
and follow-up regarding the attempts to obtain additional 
reported VA treatment records, the Board has no alternative 
but to remand this case again.  The veteran is hereby 
notified that a failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities.  In particular, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should also contact the 
Manhattan, New York VAMC and ascertain 
whether the treatment 
records previously submitted in March 
1999 covering the period from June 1988 
to June 1998, represent all available 
records of treatment of the veteran at 
that facility.  If there is evidence that 
any records were generated after June 
1998 pertaining to treatment of a 
psychiatric disorder, the VA facility 
should be asked to provide a copy of 
those records.

2.  A records development specialist at 
the RO should again contact the 
appropriate supervisory official at the 
Brooklyn VAMC and prepare a report of 
contact as to why reported records of 
treatment of the veteran for a 
psychiatric disorder in 1979 are 
unavailable, if indeed they ever existed.  
If they did exist and have not been 
irretrievably lost or destroyed, an 
exhaustive search should be conducted to 
obtain them and associate them with the 
claims folder.  If they never existed, or 
did exist but have been irretrievably 
lost or destroyed, this should likewise 
be noted in the report of contact.

3.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and a copy of all medical records 
associated with the veteran's application 
which supported the award of such 
disability benefits.

4.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for further VA 
psychiatric examination.  The purpose of 
the examination is to ascertain the 
nature and extent of all 
current psychiatric pathology.  The 
claims folder MUST be available for 
review and the examiner should indicate 
in the report of examination that a 
review of the claims folder was 
accomplished.  The examiner should 
diagnose all acquired psychiatric 
pathology and specifically indicate 
whether any acquired psychiatric 
pathology has been ruled out as a 
diagnosis of the veteran's condition.  
All clinical findings should be reported 
in detail.  At the conclusion of the 
examination, the examiner should respond 
to the following questions: (a) Is it at 
least as likely as not that an acquired 
psychiatric disorder was present in 
service; (b) is it at least as likely as 
not that a psychosis was manifest in the 
first post-service year; (c) is it at 
least as likely as not that any current 
acquired psychiatric disorder is 
otherwise related to service?

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
as appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

7.  If the benefit sought remains 
denied, both the veteran and his 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to comply with precedent 
decisions of the Court and recently enacted legislation.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


